Citation Nr: 0706250	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-20 665A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ear drum 
perforation.

5.  Entitlement to an initial compensable rating for 
residuals - including a scar, of a shrapnel wound to the 
lower left chest wall.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, the RO determined the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for bilateral hearing 
loss.  The RO also denied his claims for service connection 
for tinnitus and for residuals of a perforation of his right 
eardrum.  But the RO granted his claim for service connection 
for residuals, including a scar, of a shrapnel wound to his 
lower left chest wall and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
November 27, 2002.  He appealed all claims, including for a 
higher initial rating for his shrapnel wound residual scar.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

Also, with respect to the claim of service connection for 
bilateral hearing loss, the Board sees this claim has since 
been reopened in an April 2005 Supplemental Statement of the 
Case (SSOC).  But the Board must still make this threshold 
preliminary determination of whether there is new and 
material evidence to reopen this claim because this initial 
decision, in turn, affects the Board's legal jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92 (March 4, 1992).



For the reasons that will be discussed, the Board agrees 
there is new and material evidence to reopen the claim for 
service connection for bilateral hearing loss.  
Upon reopening this claim, the Board is remanding it and the 
other claims to the RO via the Appeals Management Center 
(AMC) for further development and consideration.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was 
initially denied in a December 1978 RO rating decision.  The 
veteran was informed of that decision in a January 1979 
letter and apprised of his procedural and appellate rights, 
and he did not appeal.

2.  Some of the additional evidence received since that 
decision, however, relates to an unestablished fact necessary 
to substantiate this claim, is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(which, here, is the RO).  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim, and must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to service connection.  The Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Since, here, the Board is reopening the claim of service 
connection for bilateral hearing loss, any potential concerns 
about whether there has been VCAA compliance with the 
requirements discussed in Kent become moot.  And the Board 
need not determine whether there has been compliance with the 
notice and duty to assist provisions of the VCAA in all other 
respects until completion of the additional development 
directed on remand.

Legal Analysis

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for Bilateral Hearing Loss

The veteran originally filed a claim for service connection 
for bilateral hearing loss in October 1978, and the RO first 
denied this claim in a December 1978 rating decision.  In 
denying the claim, the RO indicated there were no records of 
complaints or treatment for hearing loss during service, 
including during the veteran's military separation 
examination - which showed his hearing was within normal 
limits bilaterally.  And there was no indication an 
audiometric evaluation was conducted during his November 1978 
VA compensation examination in connection with his then 
current claim, although the report of that evaluation 
nonetheless showed bilateral hearing impairment.  So the RO 
concluded there was insufficient evidence showing the 
veteran's hearing loss was incurred in or aggravated by his 
military service.



The RO sent the veteran a letter in January 1979 informing 
him of that decision denying his claim and apprising him of 
his procedural and appellate rights in the event he elected 
to appeal.  But he did not, so that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 
(2006).  This, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  As mentioned, this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim for service connection for 
bilateral hearing loss was received in November 2002, well 
after that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2006) providing a new definition of "new and 
material evidence" applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Under 38 C.F.R. § 3.385, to establish a hearing loss 
disability, the evidence must show an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 
40 decibels or greater; or three of these frequencies of 26 
decibels or greater, or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.

As the RO acknowledged in the April 2004 SSOC, the veteran 
underwent a VA audiometric evaluation in January 1979 - in 
connection with his original claim, which confirmed he had 
bilateral high frequency hearing loss.  And as also 
acknowledged, the RO for whatever reason did not realize he 
would be undergoing this hearing evaluation when initially 
adjudicating, and denying, his claim the month prior in 
December 1978.  This was despite the fact that the report of 
his November 1978 VA compensation examination had indicated 
he had experienced hearing loss since 1967 and that he was 
being referred for an ear, nose and throat (ENT) consultation 
and audiogram - which, as mentioned, occurred in 
January 1979.  That evaluation was well within the one-year 
grace period the veteran had for timely appealing the 
original December 1978 decision, irrespective of all other 
considerations.  See 38 C.F.R. § 3.156(b).

This evidence is new and material because it was not 
considered when initially adjudicating the veteran's claim, 
and should have been, especially since it confirmed he had 
bilateral hearing loss and indicated he had experienced this 
impairment since 1967, i.e., when he was in the military.  
The RO did not consider this relevant evidence until many 
years later when adjudicating his petition to reopen this 
claim in August 2003.  And still other evidence submitted in 
connection with his petition to reopen are private medical 
records that include the results of additional audiometric 
tests also showing a hearing loss disability during the 
several decades since his service ended.  So his claim is 
reopened.  See Hickson v. West, 11 Vet. App. 374, 378 (1998) 
and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

The Board, however, is temporarily postponing the 
readjudication of the claim on the merits pending completion 
of the additional development directed in the REMAND below.


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, subject to the further 
development of this claim directed on remand.


REMAND

Service Connection for Bilateral Hearing Loss, Tinnitus, and 
a Right Ear Perforation

As already alluded to, the veteran's initial claim of service 
connection for bilateral hearing loss was denied, in part, 
because his service medical records did not show complaints 
or a diagnosis of hearing loss at any time, including during 
his military discharge examination.  But other evidence of 
record may possibly show his hearing loss was incurred in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection is permissible even when the 
initial diagnosis of hearing loss was after service (assuming 
the veteran now has sufficient hearing impairment to be 
considered a disability by VA standards according to 
38 C.F.R. § 3.385, and if he has medical evidence linking his 
hearing loss disability to his military service).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  See also 38 C.F.R. 
§ 3.303(d).



Regarding his hearing loss and tinnitus claims, the veteran's 
service medical records show he was treated for residuals of 
being struck by the tip of a blasting cap on his lower left 
chest.  His proximity in that incident to such an explosive 
device suggests he may have sustained acoustic trauma.  Other 
records from service, however, show he also had earlier 
complained during his military enlistment examination of 
frequent earaches, and when later examined for discharge he 
again noted ear trouble on his report of medical history, 
although his hearing was within normal limits bilaterally.  
His military service ended in August 1968.

As mentioned when reopening the hearing loss claim, the VA 
physician that examined the veteran in November 1978 
indicated in the diagnosis portion of the report of that 
evaluation that the veteran had experienced hearing loss 
since 1967 (i.e., when in the military).  And as also 
mentioned, after being referred for an ENT consultation and 
audiogram, the results of the January 1979 audiogram 
confirmed the veteran had bilateral high frequency hearing 
impairment.  This is also evident in more recently submitted 
private medical records.

With respect to the veteran's right ear perforation claim, a 
letter received in November 2003 from R.M., M.D., restates 
the veteran's contentions that he sustained a bullet wound to 
his chest during the Vietnam War and that he also suffered 
from concurrent barotraumas causing tympanic membrane rupture 
of his eardrums.  It does not appear, however, this opinion 
was based on any physical examination of the veteran or 
review of his pertinent medical and other history.  
Chronologically, the first medical evidence in the claims 
file of any perforation of the veteran's right ear drum is 
found in an ear surgery report from April 1980 that included 
a diagnosis of chronic otitis media.  A right exploratory 
tympanoplasty was performed with canal plasty and insertion 
of a tube.  The examiner noted the veteran's history of 
intermittent ear drainage and decreased hearing on the right 
side was documented only back to 1974, which was some 
six years following his discharge from the military in 1968.  
There was no indication of prior surgery or perforation of 
his right ear drum, so there appears to be conflicting 
evidence as to the etiology of this condition.

With service connection claims, a VA medical examination must 
be provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006);

The Court has clarified that the third prong of the standard 
noted above, requiring that the evidence of record indicate 
the claimed disability or symptoms "may be" associated with 
the established event, is a "low threshold."  
McLendon v. Nicholson, 20 Vet. App. at 83.

In this case at hand, there is evidence suggesting the 
veteran had exposure to acoustic trauma during service and 
other evidence of a current hearing loss disability and/or 
possible tinnitus.  The medical evidence also shows he has 
undergone at least two right ear tympanoplasty procedures.  
In addition, there is a medical opinion relating his current 
right ear drum perforation to an incident that occurred 
during his military service.  Consequently, the Board 
concludes that a remand is necessary in order to accord the 
veteran a VA examination, which includes a review of the 
claims file for his pertinent medical and other history, to 
address the nature and etiology of his hearing loss 
disability, tinnitus, and right ear drum perforation.  Id.; 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).



Compensable Initial Rating for Shrapnel Wound Residuals

Service medical records show the veteran underwent surgery in 
May 1968 for removal of the tip of a blasting cap that was 
embedded in his abdominal wall.  Subsequent records indicate 
the wound looked clean and healed without infection.  More 
recently, an August 2003 VA examination indicated he had a 
faint scar, with no elevation of the surface contour.  He 
reported a depression superior to the scar, but the VA 
examiner could not detect this on palpation.

In November 2003, the veteran submitted a letter wherein a 
private physician, R.M., reported the veteran had sustained a 
bullet wound in Vietnam.  This physician indicated he had 
palpated a persistent physical deformity.  This statement is 
in stark contrast to the August 2003 VA examiner's 
observations.  But if indeed true, this suggest a worsening 
or progression of the veteran's symptoms.  VA's General 
Counsel has indicated that, when it is asserted the severity 
of a service-connected disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board further notes that the VA 
examination in question is now almost four years old.  And it 
appears neither the private nor the VA report from 2003 was 
predicated on a review of the claims file.  Accordingly, the 
veteran should be provided another VA examination to 
ascertain the current severity of his blasting cap tip 
fragment injury residuals.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination, including an ENT 
consultation, audiogram and Maryland CNC 
speech recognition test, to obtain an 
opinion concerning the etiology of his 
bilateral hearing loss, tinnitus, and 
right ear drum perforation.  Conduct all 
diagnostic testing and evaluation needed 
to make these determinations.  The 
examiner is requested to indicate:  
1) whether the veteran currently has 
bilateral hearing loss sufficient to meet 
the threshold minimum requirements of 38 
C.F.R. § 3.385, and 2) whether he has 
tinnitus.  If he does, the examiner should 
also indicate 3) whether it is at least as 
likely as not - meaning 50 percent or 
greater probability, the a) hearing loss, 
b) tinnitus, and c) right ear drum 
perforation relate back to the veteran's 
military service, and in particular to any 
acoustic trauma he may have sustained in 
the blast injury.  The examiner should 
also consider d) whether it is more likely 
the right ear drum perforation and any 
hearing loss in this ear is related to the 
surgery the veteran underwent after 
service in 1974 - keeping in mind his 
military service had ended six years 
prior, in 1968.

To assist in making these determinations, 
the examiner should review the veteran's 
service medical records, as well as the 
reports of his November 1978 and 
January 1979 VA compensation examinations, 
in addition to a complete copy of this 
remand and the other relevant evidence 
herein mentioned.



If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.

2.  Also schedule the veteran for an 
examination 
to obtain an opinion concerning the 
current severity of his service-connected 
shrapnel wound residuals, including 
the scar.  The claims file must be made 
available to and reviewed by the examiner 
for the pertinent medical history.  The 
examiner's report should set forth in 
detail all current complaints and clinical 
findings concerning the veteran's lower 
left chest wound, to include any damage to 
surrounding or underlying tissues.  If any 
scars that were previously described are 
no longer visible, the examiner should 
expressly state this.  Also indicate the 
location and size of the scars and whether 
they meet the eight characteristics of 
disfigurement discussed in 
38 C.F.R. § 4.118, Diagnostic Code 8100 
(2006).

3.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss, tinnitus, and a right ear drum 
perforation, as well as for a higher 
(compensable) rating for the residuals of 
the shrapnel wound to the lower left chest 
wall, in light of the additional evidence 
obtained.  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


